 



EXHIBIT 10.1
(ACL LOGO) [c26572c2657201.gif]
March 12, 2008
Michael P. Ryan
c/o American Commercial Lines Inc.
1701 E. Market Street
Jeffersonville, Indiana 47130
Dear Mr. Ryan:
          This will confirm our offer of employment as President and Chief
Executive Officer of American Commercial Lines Inc. (“ACL”). The following are
the terms and conditions of your employment as President and Chief Executive
Officer:
          Title. President and Chief Executive Officer of ACL, based in
Jeffersonville, Indiana.
          Responsibilities. The duties and obligations reasonably associated
with the position of President and Chief Executive Officer as shall be specified
and designated from time to time by the Board of Directors.
          Base Annual Salary. At such time as you officially assume the position
of President and Chief Executive Officer, your annual base salary will increase
to $425,000 subject to annual increases, if any, at the discretion of the
Compensation Committee of the Board of Directors (the “Committee”).
          Annual Bonus. You will be eligible to receive an annual target bonus
beginning 2009 of 75% of your base annual salary based on achievement of ACL
performance targets established by the Committee.

 



--------------------------------------------------------------------------------



 



          Equity. ACL hereby grants to you options to purchase 62,352 shares of
ACL’s common stock with an exercise price equal to today’s closing price of
ACL’s common stock ($17.82) and options to purchase 70,146 shares of ACL’s
common stock with an exercise price equal to $22.25 per share. Such options will
become 100% vested and exercisable on the third anniversary of the date hereof,
with no incremental vesting prior to such date, and will also become 100% vested
and exercisable upon a “change of control” of ACL. In all other respects, the
options will be subject to the terms and conditions set forth in the form of
stock option award agreement attached hereto as Appendix B. You will be eligible
to receive future equity grants at the discretion of the Committee.
.1 Reimbursement of Legal Fees. ACL shall reimburse you for up to $5,000 of the
fees and expenses of your counsel in connection with the preparation, execution
and delivery of this letter agreement.
          Vacation. Four weeks per annum.
.A Severance. ACL will provide (12) twelve months severance, paid semi-monthly
less applicable federal and state withholdings, if your employment is
involuntarily terminated without cause or if you terminate for your employment
for “good reason”. No severance pay will be granted for separations that are the
result of voluntary termination, discharge for performance, death, retirement or
permanent disability. The Annual Bonus will be prorated and paid in one lump
sum, not to exceed 100% of payout, in the year of termination (based on company
performance achievement at that time) if termination is without cause. All
payments provided to you under this section are contingent on your executing,
and not revoking, ACL’s form of general release and waiver, substantially in the
form of Appendix C attached hereto, within 30 days of the date of your
termination of employment. Your first payment of severance following the
expiration of the revocation period will be cumulative of all severance payments
you would have received following your termination of employment if there were
not a requirement to executive and not revoke the general release. “Good reason”
shall mean (a) a material diminution in your authority, duties or
responsibilities, (b) a material diminution in your base salary or bonus
opportunity; (c) a material breach by ACL of any term of this letter agreement;
or (d) a change in your office location to a point more than fifty (50) miles
from Jeffersonville, Indiana, provided, however, that in all cases, prior to
your termination for “good reason,” you must give ACL written notice describing
the events constituting “good reason” within 90 days of the initial occurrence
of such events and ACL must be given 45 days to cure such events.
.2 Section 409A. In the event that any compensation with respect to your
termination is “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code (the “Code”) and the regulations thereunder
(“Section 409A”), the stock of ACL or any affiliate is publicly traded on an
established securities market or otherwise, and you are determined to be a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Section 409A. Such
delay shall last six (6) months from the date of your termination, except in the
event of your death. Within thirty (30) days following the end of such six-month
period, or, if earlier, your death, ACL will make a catch-up payment to you
equal to the total amount of such payments that would have been made during the
six-month period but for this section. Wherever payments under this letter
agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
          Non-Competition/Non-Solicitation Provisions. In consideration of the
terms and conditions set forth herein, you hereby agree to the terms and
conditions set forth in Appendix A to this letter agreement.
          Board Position. You shall be designated by the Board of Directors to
fill the next vacancy on the Board and the Board intends to nominate you for
election to the Board of Directors of the Company at the 2008 annual meeting of
stockholders. You shall not be
entitled to additional compensation for serving as a director of the Company or
as an officer (or similar function) or a member of the Board or the board of
directors or managers of any subsidiary or affiliate of the Company to which you
may also be appointed.
[The rest of this page is intentionally blank.]

 



--------------------------------------------------------------------------------



 



          Mike, ACL is very excited about offering you the opportunity for
employment as President and Chief Executive Officer. We believe you will make
significant contributions toward our future success.
          Please indicate your acceptance of the terms and conditions of this
letter agreement, including the attached appendixes, by signing in the space
provided below and returning directly to me.
          Regards,
          /s/ Clayton Yeutter
          Clayton Yeutter, Chairman of the Board of Directors
I accept the terms and conditions of this letter agreement.
/s/ Michael P. Ryan                    
Michael P. Ryan
Date: March 14, 2008

 



--------------------------------------------------------------------------------



 



APPENDIX A
          1. Noncompetition; Nonsolicitation; Confidential Information, etc.
Michael P. Ryan (the “Executive”) hereby acknowledges that, during and solely as
a result of Executive’s employment by American Commercial Lines Inc. (or “ACL”),
the Executive will have access to confidential information and business and
professional contacts. In consideration therefor, the Executive hereby agrees to
be bound by and acknowledges the reasonableness of the following covenants,
which are specifically relied upon by ACL in entering into the letter agreement.
Executive acknowledges and agrees that each of the individual provisions of this
Appendix A constitutes a separate and distinct obligation of the Executive to
ACL, individually enforceable against the Executive.
               1.1 Covenant Not to Compete. For a period of 12 months following
the termination of the Executive’s employment by ACL, the Executive shall not,
without the consent of the Board of Directors of ACL, in any form or any manner,
directly or indirectly, on the Executive’s own behalf or in combination with
others, become engaged in (as an individual, partner, stockholder, director,
officer, principal, agent, independent contractor, employee, trustee, lender of
money or in any other relation or capacity whatsoever, except as a holder of
securities of a corporation whose securities are publicly traded and which is
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended, and then only to the extent of owning not more than two percent (2%) of
the issued and outstanding securities of such corporation or other entity) or
provide services to any business which renders services or sells products, or
proposes to render services or sell products, that compete with the Business of
ACL or any of its subsidiaries within the United States and any foreign country
in which ACL or any of its subsidiaries conducts any aspect of the Business
during the term of the letter agreement. For purposes of this Appendix A, the
term “Business” shall mean inland marine transportation, ancillary services and
marine vessel construction and repair in the United States.
               1.2 Covenant Not to Solicit Employees. For a period of 12 months
following the termination of the Executive’s employment by ACL, the Executive
agrees and covenants that he shall not, for any reason, directly or indirectly,
solicit or endeavor to entice away from ACL and its subsidiaries and affiliates
(whether for the Executive’s own benefit or on behalf of another person or
entity), or facilitate the solicitation or enticement of, any executive or
management employee of ACL and its subsidiaries and affiliates to work for the
Executive, any affiliate of the Executive or any competitor of ACL and its
subsidiaries and affiliates, nor shall the Executive otherwise attempt to
interfere (to ACL’s detriment) in the relationship between ACL or any of its
subsidiaries or affiliates and any such employees; provided, however, that a
general solicitation that does not specifically identify the Executive or
covered employees shall not be deemed to violate this Section 1.2.
               1.3 Covenant Not to Solicit Customers. For a period of 12 months
following the termination of the Executive’s employment by ACL, the Executive
agrees and covenants that he shall not, directly or indirectly, in any form or
manner, contact, solicit, or facilitate the contacting or solicitation of, any
Customer of ACL and its subsidiaries and affiliates for the purpose of competing
with the Business. For purposes of this Appendix A, the term “Customer” shall
mean and refer to each person or entity that has a contract with or is actively
being solicited by ACL and its subsidiaries and affiliates with respect to the
Business during the period of Executive’s employment hereunder.
               1.4 Covenant of Confidentiality. At any time during the term of
Executive’s employment with ACL (pursuant to the letter agreement or otherwise),
and for a period of five (5) years after the termination of Executive’s
employment with ACL for any reason, Executive shall not, except in furtherance
of the Business of ACL and its subsidiaries and affiliates or otherwise with the
prior authorization of ACL, in any form or manner, directly or indirectly,
divulge, disclose or communicate to any person, entity, firm, corporation or any
other third party (other than in the course of Executive’s employment
hereunder), or utilize for Executive’s personal benefit or for the benefit of
any competitor of ACL and its subsidiaries and affiliates any Confidential
Information. ACL and the Executive acknowledge and agree that such Confidential
Information is extremely valuable to ACL and shall be deemed to be a “trade
secret.” In the event that any part of the Confidential Information becomes
generally known to the public through legitimate origins (other than by the
breach of this Appendix A by the Executive or by misappropriation), or is
required to be disclosed by legal, administrative or judicial process (provided
that the Executive has provided ACL reasonable prior notice of such request and
ACL has had a reasonable opportunity, at

 



--------------------------------------------------------------------------------



 



its expense, to dispute, defend or limit such request for the Confidential
Information), that part of the Confidential Information shall no longer be
deemed Confidential Information for purposes of this Appendix A, but the
Executive shall continue to be bound by the terms of this Appendix A as to all
other Confidential Information.
               1.5 Return of Property. Upon termination of the letter agreement
for any reason, the Executive shall promptly deliver to ACL all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning ACL’s Customers, marketing strategies,
products or processes which contain any Confidential Information.
               1.6 Assignment of Inventions. The Executive shall assign to ACL
all rights, title and interests in any trade secrets and other products or other
inventions relating to ACL’s business developed by him alone or in conjunction
with others at any time while employed by ACL.
               1.7 Equitable Remedies. In the event that Executive breaches any
of the terms or conditions set forth in this Appendix A, Executive stipulates
that such breach will result in immediate and irreparable harm to the business
and goodwill of ACL and that damages, if any, and remedies at law for such
breach would be inadequate. ACL shall therefore be entitled to apply for and
receive from any court of competent jurisdiction an injunction to restrain any
violation of this Appendix A and such further relief as the court may deem just
and proper.
               1.8 Continuing Obligation. Upon termination of the letter
agreement for any reason, the obligations, duties and liabilities of Executive
pursuant to this Appendix A are continuing, and for the periods set forth in
such provisions hereof are absolute and unconditional, and shall survive and
remain in full force and effect as provided in each such Section.
Notwithstanding anything else contained in the letter agreement to the contrary,
the parties hereto agree that in the event Executive breaches any of the terms
contained in this Appendix A, the obligation of ACL to pay any base salary or
bonus under the letter agreement shall terminate as of the date of such breach
by the Executive.
               1.9 Post-Termination Violations. In the event, and at the moment,
that Executive violates any of his duties or obligations set forth in this
Appendix A that continue after any termination that occurs during the Term of
employment for any reason, (x) Executive shall immediately forfeit any right to
exercise any unexercised options that previously vested pursuant to the terms of
the letter agreement or any stock option agreements to which Executive is a
party, (y) any unvested options, shares of restricted stock or other equity
awards will immediately be cancelled and forfeited and (z) all severance
payments described in the letter agreement shall immediately cease and be
forfeited.

 



--------------------------------------------------------------------------------



 



APPENDIX B
          THIS STOCK OPTION AGREEMENT, including the accompanying Award Notice
(the “Award Notice”) issued to the Optionee named therein (both of which
together shall constitute the “Agreement”), is made as of the Grant Date set
forth in the Award Notice between American Commercial Lines Inc., a Delaware
corporation (the “Company”), and the Optionee. Capitalized terms used herein
that are not otherwise defined shall have the meaning ascribed to them in the
American Commercial Lines Inc. stock plan designated in the Award Notice (the
“Plan”).
W I T N E S S E T H:
          WHEREAS, the Company desires to provide the Optionee with the
opportunity to purchase shares of its common stock, par value $0.01 per share
(“Common Stock”), in accordance with the terms of the Plan.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter contained:
          1. Grant of Option. The Company hereby grants to the Optionee the
option to purchase all or part of an aggregate of the number of shares of Common
Stock set forth in the Award Notice, on the terms and conditions set forth in
the Plan, subject to the vesting, exercise and other requirements set forth in
the Agreement, to the extent not inconsistent with the Plan (the “Option”).
          2. Purchase Price. The per share purchase price of the shares of
Common Stock issuable upon exercise of the Option shall be the Exercise Price
set forth in the Award Notice, which the Committee has determined is equal to
100% of the Fair Market Value (as defined in the Plan) of a share of Common
Stock on the Grant Date.
          3. Type of Stock Option. The Option is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended.
          4. Term. The term of the Option shall expire as of the earliest of the
following:
          (a) the date that is ten (10) years from the Grant Date;
          (b) to the extent the Option is vested on the date of such
termination, the date that is one (1) day following the date that the Optionee’s
employment with the Company, or any Subsidiary or Affiliate, is terminated for
Cause, as defined in Section 5(e);
          (c) to the extent the Option is vested on the date of such
termination, the date that is ninety (90) days after the Optionee’s employment
with the Company, or any Subsidiary or Affiliate, is terminated other than
(i) for Cause or (ii) upon the Optionee’s death, Disability or Retirement, as
defined in the Plan;
          (d) to the extent the Option is vested on the date of such
termination, the date that is twelve (12) months after the Optionee’s employment
with the Company, or any Subsidiary or Affiliate, is terminated as a result of
the Optionee’s Disability, as defined in the Plan;
          (e) to the extent the Option is vested on the date of such death, the
date that is twelve (12) months after the Optionee dies while employed by the
Company, or any Subsidiary or Affiliate; or
          (f) to the extent the Option is vested on the date of such Retirement,
the date that is twelve (12) months after the date the Optionee’s employment
with the Company, or any Subsidiary or Affiliate, is terminated as a result of
the Optionee’s Retirement, as defined in the Plan (provided that if the Optionee
dies within such twelve (12) month period, any such unexercised Option shall
continue to be exercisable for twelve (12) months from the date of such death).
          In the event of a termination of the Optionee’s employment for Cause,
the Optionee shall forfeit all rights hereunder with respect to any vested
Options one day after the date of such termination. Subject to the foregoing
terms of this Section 4, if the Optionee’s employment terminates for any reason,
the Optionee shall forfeit all rights hereunder with respect to any non-vested
Options as of the date of such termination, including the right to purchase
shares of Common Stock under the Option.

 



--------------------------------------------------------------------------------



 



          5. Vesting. (a) Subject to any forfeiture provisions in this Agreement
or in the Plan, the Optionee shall become vested in the Option in accordance
with the vesting schedule and performance criteria, if any, set forth in the
Award Notice.
          (b) Notwithstanding the vesting schedule contained in the Award
Notice, in the event of a “Change in Control,” the Optionee shall become 100%
vested in the Option. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events, each of which shall be
determined independently of the others: (i) any “Person” (as hereinafter
defined), other than a holder of at least 10% of the outstanding voting power of
the Company as of the date of this Agreement, becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of a majority of the stock of the Company
entitled to vote in the election of directors of the Company; (ii) individuals
who are Continuing Directors of the Company (as hereinafter defined) cease to
constitute a majority of the members of the Board; (iii) stockholders of the
Company adopt and consummate a plan of complete or substantial liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of the Company; (iv) the Company is a party to a merger, consolidation,
other form of business combination or a sale of all or substantially all of its
assets, with an unaffiliated third party, unless the business of the Company
following consummation of such merger, consolidation or other business
combination is continued following any such transaction by a resulting entity
(which may be, but need not be, the Company) and the stockholders of the Company
immediately prior to such transaction hold, directly or indirectly, at least a
majority of the voting power of the resulting entity; provided, however, that a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) shall not constitute a Change in Control; (v) there is
a Change in Control of the Company of a nature that is reported in response to
item 5.01 of Current Report on Form 8-K or any similar item, schedule or form
under the Exchange Act, as in effect at the time of the change, whether or not
the Company is then subject to such reporting requirements; provided, however,
that for purposes of this Agreement a Change in Control shall not be deemed to
occur if the Person or Persons deemed to have acquired control is a holder of at
least 10% of the outstanding voting power of the Company as of the date of this
Agreement; or (vi) the Company consummates a transaction which constitutes a
“Rule 13e-3 transaction” (as such term is defined in Rule 13e-3 of the Exchange
Act) prior to the termination or expiration of this Agreement.
          (c) In the event of a Rule 13e-3 transaction, then effective
coincident with the consummation of such Rule 13e-3 transaction, all non-vested
Options issued hereunder shall immediately vest and be exercisable by Optionee
notwithstanding the vesting schedule set forth in the Award Notice; provided,
however, that notwithstanding the foregoing, in connection with the consummation
of such Change in Control or Rule 13e-3 transaction, all such non-vested Options
then held by the Optionee shall be deemed to vest and become exercisable at such
time in order to permit Optionee to participate in such transaction.
          (d) Notwithstanding the vesting schedule contained in the Award
Notice, in the event of a termination of employment by the Optionee with Good
Reason (as hereinafter defined), by the Company without Cause (as hereinafter
defined), or due to death or due to Disability, then the Optionee shall become
100% vested in the Option as of the date of such termination.
          (e) For purposes of this Agreement:

  (i)   “Continuing Directors” shall mean the members of the Board on the Grant
Date, provided that any person becoming a member of the Board subsequent to such
date whose election or nomination for election was supported by at least a
majority of the directors who then comprised the Continuing Directors shall be
considered to be a Continuing Director.     (ii)   “Person” is used as such term
is used in Sections 13(d) and 14(d) of the Exchange Act.     (iii)   “Cause”
shall have the meaning set forth in the employment agreement, if any, between
the Company and the Optionee, or if no such employment agreement exists, then
such term shall have the meaning set forth in the Plan.

 



--------------------------------------------------------------------------------



 



  (iv)   “Good Reason” shall have the meaning set forth in the employment
agreement, if any, between the Company and the Optionee or, if no such
employment agreement exists, such term shall mean the resignation of the
Optionee from employment with the Company following the occurrence of either or
both of the events set forth in clauses (A) and (B) below without the prior
written consent of the Optionee, provided that, in connection with either or
both events, (1) the Optionee delivers written notice to the Company of his or
her intention to resign from employment due to either or both of such events,
which notice specifies in reasonable detail the circumstances claimed to provide
the basis for such resignation, and (2) such event or events are not cured by
the Company within fifteen (15) days following delivery of such written notice:

  (A)   any reduction in the Optionee’s annual rate of base salary; or     (B)  
any removal by the Company of the Optionee from his or her position or the
assignment to the Optionee of duties and responsibilities materially
inconsistent and adverse with such position, except in connection with
termination of the Optionee’s employment for Cause or disability.

          6. Exercise. The Optionee shall not be entitled to exercise the Option
until it is vested. Subject to the provisions of Section 4, the Option may be
exercised only while the Optionee is employed by the Company or an Affiliate or
Subsidiary of the Company. In no event shall the Option be exercisable after the
expiration date of the Option.
          7. Nontransferability. The Option shall not be transferable or
assignable other than by will or the laws of descent and distribution, or
pursuant to a qualified domestic relations order as described in Section 206(d)
of the Employee Retirement Income Security Act of 1974, as amended, subject to
Article 3. Any other attempt to assign, transfer, pledge, hypothecate, dispose
of or subject the Option to execution, attachment or similar process shall be
null and void and without effect. The Option may be exercised during the
lifetime of the Optionee only by the Optionee, his guardian or his legal
representative, or by an alternate payee pursuant to a qualified domestic
relations order.
          8. Method of Exercising Options.
     (a) Subject to the terms and conditions of this Agreement, the Option may
be exercised by notice delivered to the Company or its designated representative
in accordance with procedures prescribed by the Company or such designated
representative. Such notice shall state that the Option is being exercised
thereby and shall specify the number of shares of Common Stock being purchased.
The notice shall be accompanied by payment in full of the Option price for such
shares of Common Stock, such payment to be made in (i) cash, as described in
Section 8(c) of the Plan; (ii) subject to Section 8(c) of the Plan, that number
of shares of unrestricted Common Stock which has an aggregate Fair Market Value
as of the date of exercise equal to the aggregate exercise price for all of the
shares of Common Stock subject to such exercise; (iii) shares of Common Stock
which would otherwise be delivered pursuant to the exercise of the Option having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, provided that the Committee
determines that such withholding of shares does not cause the Company to
recognize an increased compensation expense under applicable accounting
principles; (iv) a combination of methods (i), (ii) and (iii); (v) to the extent
permitted by applicable law, pursuant to independently-arranged broker assisted
“cashless” exercise with third party brokers unrelated to the Company; or
(vi) other means authorized by the Committee in accordance with Section 8(c) of
the Plan. If the tender or withholding of shares of Common Stock as payment of
the Option price would result in the issuance of fractional shares of Common
Stock, the Company shall instead return the balance in cash or by check to the
Optionee. If the Option is exercised by any person or persons other than the
Optionee, the exercise of the Option shall be subject to appropriate proof (as
determined by the Committee) of the right of such person or persons to exercise
the Option under the terms of the Plan and this Agreement. As soon as
practicable after notice and payment are received and the exercise is approved,
the Company shall either issue and deliver, in the name of the person or persons
exercising the Option, a certificate or certificates representing such shares or
direct the transfer agent designated by the Company to record the issuance of
such shares to such person or persons in book entry form.
          (b) The Option may be exercised in accordance with the terms of the
Plan and this Agreement with respect to any whole number of shares subject to
the Option, but in no event may an Option be exercised as to fewer than one
hundred (100) shares at any one time, or the remaining shares covered by the
Option if less than two hundred (200).

 



--------------------------------------------------------------------------------



 



          (c) The Optionee shall have no rights of a stockholder with respect to
shares of Common Stock to be acquired by the exercise of the Option until the
date of issuance of such shares. Except as otherwise expressly provided in the
Plan, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such shares are issued. All shares of Common
Stock purchased upon the exercise of the Option as provided herein shall be
fully paid and non-assessable.
          (d) The Optionee agrees that no later than the date as of which an
amount first becomes includible in his gross income for federal income tax
purposes with respect to the Option, the Optionee shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Withholding obligations may be settled
with Common Stock, including Common Stock that is acquired upon exercise of the
Option, having an aggregate Fair Market Value not in excess of the amount
determined by applying the minimum statutory withholding rate. The obligations
of the Company under this Agreement and the Plan shall be conditional on such
payment or arrangements, and the Company, its Affiliates and Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Optionee.
          9. Adjustment upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company and the terms of the Plan, if, during
the term of this Agreement, there shall be any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common Stock
or any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company (as defined in
Section 14 of the Plan), the Committee may, in its sole discretion, make an
appropriate and equitable adjustment in the aggregate number, kind and option
price of shares subject to this Option; provided, however, that in no event
shall the Option price be adjusted below the par value of a share of Common
Stock, nor shall any fraction of a share be issued upon the exercise of the
Option.
          10. Conditions Upon Issuance of Option. As a condition to the exercise
of the Option, the Company may require the Optionee to represent and warrant at
the time of any such exercise that the Common Stock is being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of legal counsel for the Company, such a representation is
required by any relevant provision of law.
          11. Notices. Except as otherwise prescribed by the Company or its
authorized representative, each notice relating to this Agreement shall be in
writing and shall be sufficiently given if delivered by registered or certified
mail, or by a nationally recognized overnight delivery service, with postage or
charges prepaid, to the address hereinafter provided in this Section 11. Any
such notice or communication given by first-class mail shall be deemed to have
been given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 1701 East Market Street, Jeffersonville,
Indiana 47130 (attention: Senior Vice President, Law and Administration), with a
copy to the Chairman of the Compensation Committee of the Company or to such
other designee of the Company. Each notice to the Optionee or other person or
persons then entitled to exercise the Option shall be addressed to the Optionee
or such other person or persons at the address of such person last known to the
Company.
          12. Limitations. The terms and conditions of this Agreement and the
rights of the Optionee in connection with any Common Stock received upon the
Optionee’s exercise of the Option are subject to the Company’s Executive Officer
Stock Ownership Guidelines. Nothing contained in this Agreement shall be
construed as conferring upon the Optionee the right to continue as an employee,
or shall affect the right of the Company, in its sole discretion, to terminate
the Optionee’s employment at any time, with or without cause.
          13. Incorporation of the Plan. Notwithstanding the terms and
conditions contained herein, this Agreement shall be subject to and governed by
all the terms and conditions of the Plan, which is hereby incorporated by
reference. In the event of any discrepancy or inconsistency between the terms
and conditions of this Agreement and of the Plan, the terms and conditions of
the Plan shall control.

 



--------------------------------------------------------------------------------



 



          14. Interpretation. The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee, shall be final and conclusive.
          15. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or be invalid under
applicable law, then such provision shall be ineffective to the minimal extent
of such provision or the remaining provisions of this Agreement or the
application of such provision to other parties or circumstances.
          16. Enforceability. This Agreement shall be binding upon the Optionee
and such Optionee’s estate, personal representative and beneficiaries.
          17. Pronouns, Singular/Plural. Any use of any masculine pronoun shall
include the feminine and vice-versa, and any use of a singular shall include the
plural or vice-versa, as the context and facts may require.

 



--------------------------------------------------------------------------------



 



APPENDIX C
FORM OF GENERAL RELEASE AND WAIVER

 